Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                       For the First Circuit


No. 04-1840

                          RICHARD A. FROST,

                        Plaintiff, Appellant,

                                     v.

      JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]


                                  Before

                      Selya, Lynch and Howard,
                          Circuit Judges.



     Francis M. Jackson and Jackson & MacNichol on brief for
appellant.
     Paula Silsby, United States Attorney, Robert J. Triba,
Regional Chief, Social Security Administration, and Eskunder R.T.
Boyd, Special Assistant to the U.S. Attorney, Assistant Regional
Counsel, Social Security Administration, on brief for appellee.



                           February 3, 2005
            Per Curiam.      After carefully considering the briefs

and record on appeal, we affirm for substantially the reasons

articulated by the magistrate judge.

            The appellant fails to establish that substantial

evidence did not support the ALJ's decision.                  Rodriguez v.

Sec'y of Health & Human Servs., 647 F.2d 218 (1st Cir. 1981).

Among   other    problems,    he     does   not   explain   how   the   ALJ's

assessment      of   the   medical    evidence     was   undercut   by   any

information in the record concerning his workers' compensation

status.   The ALJ presented a detailed analysis of the record.

He was not obligated to discuss every bit of evidence.                    The

appellant could not undermine the decision merely by invoking

his disability status under another standard.                     20 C.F.R.

§ 404.1504; Sitar v. Schweiker, 671 F.2d 19 (1st Cir. 1982).

The appellant makes no showing that the ALJ ignored material

evidence.

             Affirmed.     1st Cir. Rule 27(c).




                                      -2-